UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant, State of Incorporation Address and Telephone Number IRS Employer Identification No. 0-30512 CH Energy Group, Inc. (Incorporated in New York) 284 South Avenue Poughkeepsie, New York 12601-4839 (845) 452-2000 14-1804460 1-3268 Central Hudson Gas& Electric Corporation (Incorporated in New York) 284 South Avenue Poughkeepsie, New York 12601-4839 (845) 452-2000 14-0555980 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. CH Energy Group, Inc. Yesþ Noo Central Hudson Gas & Electric Corporation Yesþ Noo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). CH Energy Group, Inc. Yesþ Noo Central Hudson Gas & Electric Corporation Yesþ Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): CH Energy Group, Inc. Central Hudson Gas & Electric Corporation Large Accelerated Filer þ Large Accelerated Filer o Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Non-Accelerated Filer þ Smaller Reporting Company o Smaller Reporting Company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): CH Energy Group, Inc. Yeso Noþ Central Hudson Gas & Electric Corporation Yeso Noþ As of the close of business on July 29, 2011 (i) CH Energy Group, Inc. had outstanding 15,430,844 shares of Common Stock ($0.10 per share par value) and (ii)all of the outstanding 16,862,087 shares of Common Stock ($5 per share par value) of Central Hudson Gas & Electric Corporation were held by CH Energy Group, Inc. CENTRAL HUDSON GAS & ELECTRIC CORPORATION MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS (H)(1)(a) AND (b) OF FORM 10-Q AND IS THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT PURSUANT TO GENERAL INSTRUCTIONS (H)(2)(a), (b) AND (c). FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2011 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 – Financial Statements (Unaudited) CH Energy Group, Inc. PAGE Consolidated Statement of Income – Three and Six Months Ended June 30, 2011 and 2010 1 Consolidated Statement of Comprehensive Income – Three and Six Months Ended June 30, 2011 and 2010 2 Consolidated Statement of Cash Flows – Six Months Ended June 30, 2011 and 2010 3 Consolidated Balance Sheet – June 30, 2011, December 31, 2010 and June 30, 2010 4 Consolidated Statement of Equity – Six Months Ended June 30, 2011 and 2010 6 Central Hudson Gas & Electric Corporation Statement of Income – Three and Six Months Ended June 30, 2011 and 2010 7 Statement of Comprehensive Income – Three and Six Months Ended June 30, 2011 and 2010 7 Statement of Cash Flows – Six Months Ended June 30, 2011 and 2010 8 Balance Sheet – June 30, 2011, December 31, 2010 and June 30, 2010 9 Statement of Equity – Six Months Ended June 30, 2011 and 2010 11 NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 12 TABLE OF CONTENTS PAGE ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 52 ITEM 3 Quantitative and Qualitative Disclosure About Market Risk 80 ITEM 4 Controls and Procedures 80 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 81 ITEM 1A Risk Factors 81 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds
